Citation Nr: 0415992	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant is eligible for attorney fees in the 
sum calculated as 20 percent of the total past-due benefits 
payable from a July 1999 Regional Office decision where all 
past-due benefits resulting from that decision have already 
been released to the veteran.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) following proceedings at the St. Petersburg, Florida, 
and Columbia, South Carolina, Regional Offices (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits and attorney fees associated with 
those claims.  This case has been certified to the Board from 
the Columbia, South Carolina, RO.  The appellant in the case 
is an attorney who was retained by the veteran in February 
1996.  

By rating decision dated in July 1999, the RO granted the 
veteran an increased rating, from 50 percent to 100 percent, 
for his psychiatric disability.  In November 1999, the RO 
informed the appellant that all past due benefits payable in 
his representation of the veteran before the Board were 
released to the veteran on July 26, 1999, without withholding 
any portion of the retroactive benefits for payment of 
attorney fees.  


FINDINGS OF FACT

1.  In an October 1995 decision, the Board granted an 
increased rating, from 30 percent to 50 percent, for 
psychological gastrointestinal reaction (psychological 
factors affecting gastrointestinal condition) with 
depression, cholecystectomy, and hiatal hernia, with reflux.  

2.  The appellant was retained within one year after the 
October 1995 Board decision.  

3.  In March 1996, the Board received a copy of a fee 
agreement, signed by the appellant and veteran in February 
1996, which provided for direct VA payment to the appellant 
of a contingency fee consisting of 20 percent of the gross 
amount of any past-due VA disability benefits recovered; if 
there is an award of attorney fees under the Equal Access to 
Justice Act (EAJA), the veteran agreed to pay the appellant 
that part of the EAJA award, that when added to the 20 
percent of past-due disability benefits, raises the total fee 
earned by the appellant to stipulated levels, so that the 
appellant could take the case under circumstances in which 
the appellant would earn the retainer if the veteran did not 
prevail; and included a provision of authorization for VA to 
withhold 20 percent of past-due benefits for direct payment 
to the appellant.  

4.  The United States Court of Veterans Appeals (currently, 
the United States Court of Appeals for Veterans Claims 
[hereinafter Court]), in a December 1996 order, granted the 
parties' Joint Motion for Remand and for Stay of Proceedings; 
that part of the Board's October 1995 decision denying a 
disability evaluation in excess of 50 percent for 
psychophysiological gastrointestinal reaction, with 
depression, cholecystectomy, and hiatal hernia, with reflux, 
was vacated; and the matter remanded, with the remaining 
issues dismissed.  

5.  The Court, in a February 1997 order, granted the 
appellant's and veteran's joint motion to dismiss the 
appellant's application for attorney fees and expenses on the 
terms of a stipulated agreement between the parties settling 
the appellant's application for an award of reasonable 
attorney fees; the appellant was awarded EAJA fees and issued 
a check on March 4, 1997, in the amount of $4,700.00.  

6.  The Board, in September 1997, remanded to the RO the 
issue of the veteran's entitlement to an evaluation in excess 
of 50 percent for psychophysiological gastrointestinal 
reaction, with depression, cholecystectomy, and hiatal 
hernia, with reflux.  

7.  The RO, in a rating decision dated in July 1999, granted 
an increased rating, from 50 percent to 100 percent, 
effective from March 27, 1999, for psycholophysiological 
gastrointestinal reaction, currently diagnosed as post-
traumatic stress disorder; awarded basic eligibility to 
Dependents' Educational Assistance, effective March 27, 1999; 
and denied special monthly compensation based on aid and 
attendance or housebound status.  

8.  The appellant rendered legal services involving the 
veteran's claim.  

9.  On July 26, 1999, VA issued the veteran a check, in the 
amount of $2,307.00, for past-due benefits as the result of 
the RO's July 1999 decision, without withholding any portion 
of those retroactive benefits for payment of attorney fees.  

10.  The appellant was entitled to a fee, in the amount of 20 
percent, of the past-due benefits, calculated in the amount 
of $461.40, resulting from the July 1999 award.  


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for an evaluation in 
excess of 50 percent for psycholophysiological 
gastrointestinal reaction, currently diagnosed as post-
traumatic stress disorder.  38 U.S.C.A. § 5904(c)(1) (West 
2002); 38 C.F.R. § 20.609(c) (2003).  

2.  The fee specified in the fee agreement between the 
attorney and the veteran is excessive and unreasonable in 
that it includes both an EAJA award plus a contingency fee 
for work performed before the Court, Board and VA on the same 
claim.  38 U.S.C.A. §§ 5904(c), 7263 (West 2002); 38 C.F.R. 
§ 20.609 (f),(h) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees that could lawfully be 
charged by attorneys and accredited agents in VA proceedings 
had been limited to $10.00.  See Walters v. National 
Association of Radiation Survivors, 473 U.S. 305 (1985).  A 
fee may now be charged if, and only if, the following 
conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  See 38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).  

(2) The attorney-at-law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  Id.  

Initially, the Board notes the appellant maintains that the 
Secretary's jurisdiction is limited to a determination of 
eligibility to charge a fee, and not to address, or have 
concern with, the award of EAJA fees.  The Board finds 
otherwise.  The RO is the most appropriate forum to 
adjudicate both the entitlement to and reasonableness, 
excessiveness, of attorney fees.  See 38 U.S.C.A. § 5904(c); 
see also Scates v. Principi, 282 F.3d 1362 (Fed Cir. 2002).  
In the case of Snyder v. Principi (per curiam), 16 Vet. App. 
62 (2002), the Court denied the Secretary's motion for a full 
Court decision and reiterated its findings held earlier in 
Snyder v. Principi, 15 Vet. App. 285 (2001) [hereinafter 
Snyder II].  The Court held that 38 U.S.C.A. § 5904(c)(2) 
requires that determinations of eligibility are prerequisites 
for any Board review of the reasonableness of a direct-
payment fee agreement.  See Snyder II, 15 Vet. App. at 297.  
Entitlement to any fee and the reasonableness or 
excessiveness of the fees sought are separate and distinct 
issues.  In Scates, 282 F.3d at 1370, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that the RO was "the appropriate agency initially to decide 
[the] attorney fee claim," which, on the facts of Snyder II, 
the Court, as reiterated in Snyder, 16 Vet. App. at 64, the 
RO was the most appropriate forum to adjudicate the presence 
of the two factors, eligibility and reasonableness, of an 
attorney fee agreement.  

The facts in the case at hand are not in dispute.  In October 
1995, the Board granted the veteran an increased rating, from 
30 percent to 50 percent, for psychological gastrointestinal 
reaction (psychological factors affecting gastrointestinal 
condition), with depression, cholecystectomy, and hiatal 
hernia, with reflux.  Thereafter, the veteran retained the 
appellant attorney, in February 1996, which was within one 
year after the Board's October 1995 decision.  Hence, the 
statutory and regulatory criteria necessary for the attorney 
to charge a fee for his services have been met.  See 
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c).  

In March 1996, the Board received a copy of the fee 
agreement, signed by the appellant and veteran in February 
1996.  Therefore, the statute and regulatory requirement of 
filing the attorney fee agreement with the Board was 
fulfilled.  See 38 U.S.C.A. § 5904; 38 C.F.R. § 20.609(g).  
The attorney fee agreement provided for direct VA payment to 
the appellant of a contingency fee consisting of 20 percent 
of the gross amount of any past-due VA disability benefits 
recovered and, if there is an award of attorney fees under 
EAJA, the veteran agreed to pay the appellant that part of 
the EAJA award, that when added to the 20 percent of past-due 
disability benefits, raised the total fee earned by the 
appellant to stipulated levels, so that the appellant could 
take the case under circumstances in which the appellant 
would earn the retainer if the veteran did not prevail.  The 
fee agreement also included a provision of authorization for 
VA to withhold 20 percent of past-due benefits for direct 
payment to the appellant.  

The record shows that the appellant rendered legal services 
on the veteran's behalf after the Board's October 1995 
decision, which included granting an increased evaluation, 
from 30 percent to 50 percent, for the veteran's service-
connected psychiatric disability, and which the veteran 
appealed to the Court.  The Court vacated, in part, the 
Board's October 1995 decision, and remanded the increased 
rating issue to the Board, which remanded the issue to the RO 
for further development.  Following the accomplishment of the 
directives in the Board's remand, the RO, in a July 1999 
rating decision, granted an increased evaluation, from 50 
percent to 100 percent, effective March 27, 1999, for the 
veteran's psychiatric disability.  As a result of the RO's 
decision, retroactive benefits, in the calculated amount of 
$2,307.00, were now due and owed the veteran.  

By statute and regulation, when a claimant and an attorney 
have entered into a fee agreement, the total fee payable to 
the attorney may not exceed 20 percent of the total amount of 
any past-due benefits awarded on the basis of the claim.  See 
38 U.S.C.A. § 5904(d).  Fees totaling no more than 20 percent 
of any past-due amounts are presumed to be reasonable.  See 
38 C.F.R. § 20.609(f).  The claimant and the attorney-at-law 
may enter into a fee agreement providing that payment of the 
services of the attorney-at-law will be made directly to the 
attorney-at-law by VA out of any past-due benefits awarded as 
a result of a successful appeal to the Board, or an appellate 
court, or as a result of a reopened claim before VA following 
a prior denial of such benefits by the Board or an appellate 
court.  See 38 C.F.R. § 20.609(h).  

Under the facts in this case, the appellant, under the 
parties' attorney fee agreement of February 1996, has met the 
criteria for eligibility to 20 percent of past-due benefits 
owed the veteran as a result of the RO's July 1999 decision.  
The calculated amount of those past-due benefits owed the 
veteran was $2, 307.00; hence, the appellant, under the 
attorney fee agreement, would be eligible to receive $461.40, 
which is 20 percent of the past-due benefits, and which is 
presumed, under 38 C.F.R. § 20.609(f), to be a reasonable 
amount.  However, rather than withholding and paying directly 
to the appellant attorney-at-law 20 percent of those past-due 
benefits, as prescribed in the attorney-fee agreement, the RO 
released the entire amount of the past-due benefits directly 
to the veteran.  

Having determined that the appellant attorney-at-law has met 
the eligibility criteria for receipt of 20 percent of past-
due benefits owed the veteran as a result of the RO's July 
1999 decision, the question now raised is whether VA has the 
authority to pay attorney fees where all past-due benefits 
have already been paid to the veteran.  Until recently, VA 
had relied on an opinion by the VA Office of General Counsel 
in addressing this question.  The General Counsel held as 
follows:

The statute that authorizes the Secretary to pay 
attorney fees 
out of past-due benefits does not waive sovereign 
immunity, and 
expressly prohibits the withholding of benefits payable 
after the 
date of the decision awarding past-due benefits for the 
purpose of 
paying attorney fees.  Accordingly, VA has no legal 
authority to pay 
attorney fees when payment of the complete amount of 
past-due 
benefits has been made to the appellant.  See VAOPGCPREC 
27-92.  

The Court recently addressed this question in two important 
cases.  In Cox v. Principi, 15 Vet. App. 280 (2001), the 
Court held that an erroneous payment to the veteran was 
immaterial to the Secretary's responsibility to make a 
payment to which there was lawful entitlement.  In the case 
of Snyder, 16 Vet. App. at 62, the Court denied the 
Secretary's motion for a full Court decision and reiterated 
its findings held in Snyder II.  In that decision, the Court 
held that the Secretary's reliance on VAOPGCPREC 27-92 was 
invalid, and that, where the Secretary makes an erroneous 
payment to a particular beneficiary, instead of the attorney 
who was entitled to attorney fees from past-due benefits, the 
Secretary is obligated to pay the attorney out of VA's 
compensation and pension account.  Id. at 291-292.  

However, there is another issue that must also be addressed 
in conjunction with eligibility to attorney fees, which is 
whether the attorney fees are reasonable.  The 
reasonableness, or excessiveness, of the fees deals with the 
amount of the fee that the attorney seeks to collect.  See 
38 U.S.C.A. § 5904(c)(2).  As noted earlier, under 38 C.F.R. 
§ 20.609(f), fees totaling no more than 20 percent of any 
past-due amounts are presumed to be reasonable.  

In the case at hand, evidence of record shows that the Court, 
in a February 1997 order, granted the appellant's and 
veteran's joint motion to dismiss the appellant's application 
for attorney fees and expenses on the terms of a stipulated 
agreement between the parties settling the appellant's 
application for an award of reasonable attorney fees.  Based 
on the Court order, VA issued the appellant a check, in the 
amount of $4,700.00, on March 4, 1997, for EAJA fees.  

In June 2001, the Court held that the representation of a 
claimant in pursuit of a claim at all stages of the 
adjudication process is the "same work," regardless of the 
tribunal before which it is performed, and that a fee, which 
includes both an EAJA award plus a contingency fee for work 
performed before the Court, Board, and VA on the same claim, 
such that the fee is enhanced by an EAJA award, is 
unreasonable pursuant to 38 U.S.C.A. §§ 5904, 7263.  See 
Carpenter v. Principi (en banc), 15 Vet. App. 64 (2001).  
Under the circumstances, recent case law requires an attorney 
to offset any EAJA award received for services rendered to a 
claimant before the Court against any other fees received by 
the attorney with respect to the same claim, regardless of 
when or how the non-EAJA attorney fees were earned and 
received.  See Carpenter.  

In the case at hand, the appellant attorney received an EAJA 
award of $4,700.00 for legal services rendered the veteran.  
Although the appellant is "eligible," in that he meets the 
criteria to receive 20 percent of the past-due benefits owed 
the veteran as a result of the RO's July 1999 decision, the 
appellant attorney must offset the EAJA attorney fees he 
received against the 20 percent owed him because of the 
attorney fee agreement with the veteran.  Inasmuch as the 20 
percent, in the calculated amount of $461.40, is quite a bit 
less than the EAJA award of $4,700.00 he has already 
received, the appellant attorney is not "entitled" to the 
claimed 20 percent of the veteran's past-due benefits because 
to receive such additional benefits would render his attorney 
fees excessive and unreasonable.  See Carpenter.  The fact 
that the RO paid the veteran all the past-due benefits, 
without withholding any portion of those retroactive benefits 
for direct payment to the appellant of attorney fees, was 
entirely appropriate, due to the unique circumstances in this 
case.  


ORDER

Although the appellant is eligible for attorney fees in the 
sum calculated as 20 percent of the total past-due benefits 
payable from a July 1999 Regional Office decision where all 
past-due benefits resulting from that decision have already 
been released to the veteran, he is not entitled to the 
claimed 20 percent of the veteran's past-due benefits because 
to receive such additional benefits would render his attorney 
fees excessive and unreasonable.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



